Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
February 25, 2008, among FAIRPOINT COMMUNICATIONS, INC., a Delaware corporation
(the “Borrower”), various Lenders party to the Credit Agreement and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as Administrative Agent (in such capacity, the
“Administrative Agent”).  Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, various Lenders from time to time party thereto (the
“Lenders”), Bank of America, N.A., as Syndication Agent, CoBank, ACB, and
General Electric Capital Corporation, as Co-Documentation Agents, and the
Administrative Agent are parties to a Credit Agreement, dated as of February 8,
2005 (as amended, modified and/or supplemented to, but not including, the date
hereof, the “Credit Agreement”); and

 

WHEREAS, subject to the terms and conditions of this Fifth Amendment, the
parties hereto wish to amend certain provisions of, and enter into certain
agreements with respect to, the Credit Agreement, in each case as herein
provided;

 

NOW, THEREFORE, IT IS AGREED:

 


I.              INITIAL AMENDMENTS AND AGREEMENTS WITH RESPECT TO CREDIT
AGREEMENT.


 

The following amendments to the Credit Agreement shall become effective on the
Fifth Amendment Initial Effective Date (as defined in Section 5 of Part IV of
this Amendment):

 


1.             NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
SECTION 1.01(F) OR SECTION 1.14 OF THE CREDIT AGREEMENT OR ANY OTHER PROVISION
OF THE CREDIT DOCUMENTS, ON AND AFTER THE FIFTH AMENDMENT INITIAL EFFECTIVE
DATE, THE BORROWER MAY NOT REQUEST OR INCUR, AND NO LENDER OR ANY OTHER PERSON
MAY PROVIDE, ANY INCREMENTAL B TERM COMMITMENTS OR ANY INCREMENTAL B TERM LOANS,
AS APPLICABLE.


 


2.             NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE CREDIT
DOCUMENTS, ON AND AFTER THE FIFTH AMENDMENT INITIAL EFFECTIVE DATE, NO PROVISION
CONTAINED IN SECTIONS 2.03(G)(Y), 3.02(A)(F)(I) AND 3.02(A)(F)(IV) OF THE CREDIT
AGREEMENT, NOR THE DEFINITION OF “CHANGE OF CONTROL” CONTAINED THEREIN (NOR
SECTIONS 2 OR 40 OF PART I TO THIS FIFTH AMENDMENT) MAY BE CHANGED OR WAIVED
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH OF THE LENDERS.


 


3.             SECTION 3.02(A)(C) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) INSERTING “(OTHER THAN QUALIFIED PREFERRED STOCK)” AFTER THE TEXT “PERMITTED
JUNIOR CAPITAL” IN THE FIRST INSTANCE WHERE IT APPEARS, AND (II) DELETING THE
PROVISO APPEARING IN SAID SECTION IN ITS ENTIRETY.


 

--------------------------------------------------------------------------------


 


4.             SECTION 3.02(A)(E) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING SAID SECTION IN ITS ENTIRETY AND INSERTING THE FOLLOWING NEW
SECTION 3.02(A)(E) IN LIEU THEREOF:


 


                “(E) ON THE DATE OF DELIVERY OF (I) THE QUARTERLY COMPLIANCE
CERTIFICATE PURSUANT TO SECTION 6.01(E) WITH RESPECT TO THE FISCAL QUARTER
ENDING DECEMBER 31, 2007, (OR, IF THE BORROWER SHALL HAVE FAILED TO DELIVER A
QUARTERLY COMPLIANCE CERTIFICATE AS REQUIRED BY SECTION 6.01(E) WITH RESPECT TO
SUCH FISCAL QUARTER OF THE BORROWER, ON THE DATE OF THE REQUIRED DELIVERY OF
SUCH QUARTERLY COMPLIANCE CERTIFICATE FOR SUCH FISCAL QUARTER PURSUANT TO SAID
SECTION), IF SUCH QUARTERLY COMPLIANCE CERTIFICATE DEMONSTRATES THAT THE
LEVERAGE RATIO AS AT THE LAST DAY OF SUCH FISCAL QUARTER OF THE BORROWER COVERED
BY SUCH QUARTERLY COMPLIANCE CERTIFICATE IS GREATER THAN 5.25:1.00, AN AMOUNT
EQUAL TO 50% OF THE INCREASE, IF ANY, IN CUMULATIVE DISTRIBUTABLE CASH DURING
SUCH FISCAL QUARTER SHALL BE APPLIED AS A MANDATORY REPAYMENT OF PRINCIPAL OF
THE THEN OUTSTANDING B TERM LOANS, AND (II) EACH OTHER QUARTERLY COMPLIANCE
CERTIFICATE PURSUANT TO SECTION 6.01(D) OR (E), AS THE CASE MAY BE (OR, IF THE
BORROWER SHALL HAVE FAILED TO DELIVER A QUARTERLY COMPLIANCE CERTIFICATE AS
REQUIRED BY SECTION 6.01(D) OR (E), AS THE CASE MAY BE, WITH RESPECT TO ANY
FISCAL QUARTER OF THE BORROWER, ON THE DATE OF THE REQUIRED DELIVERY OF A
QUARTERLY COMPLIANCE CERTIFICATE FOR SUCH FISCAL QUARTER PURSUANT TO SAID
SECTION), AN AMOUNT EQUAL TO 75% (OR, IF THE RESPECTIVE QUARTERLY COMPLIANCE
CERTIFICATE DEMONSTRATES A LEVERAGE RATIO AS AT THE LAST DAY OF THE FISCAL
QUARTER OF THE BORROWER COVERED BY SUCH QUARTERLY COMPLIANCE CERTIFICATE OF LESS
THAN OR EQUAL TO 5:00:1.00, 50%) OF THE INCREASE, IF ANY, IN CUMULATIVE
DISTRIBUTABLE CASH DURING SUCH FISCAL QUARTER SHALL BE APPLIED AS A MANDATORY
REPAYMENT OF PRINCIPAL OF THE THEN OUTSTANDING B TERM LOANS.”.


 


5.             SECTION 3.02(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING NEW CLAUSE (G) IMMEDIATELY FOLLOWING CLAUSE (F) OF SAID
SECTION:


 

“(g)         On the fifth Business Day following each date on or after the Fifth
Amendment Initial Effective Date upon which the Borrower or any of its
Subsidiaries receives any cash proceeds from any capital contribution or any
sale or issuance of its Equity Interests (other than (i) issuances of Equity
Interests to the Borrower or any Subsidiary of the Borrower by any Subsidiary of
the Borrower, (ii) any capital contributions to any Subsidiary of the Borrower
made by the Borrower or any Subsidiary of the Borrower, (iii) sales or issuances
of Equity Interests of the Borrower to employees, officers and/or directors of
the Borrower and its Subsidiaries (including as a result of the exercise of any
options with respect to common stock of the Borrower) in an aggregate amount not
to exceed $1,000,000 in any fiscal year of the Borrower, (iv) sales or issuances
of Equity Interests of the Borrower generating cash proceeds not to exceed
$100,000,000 in the aggregate after the Fifth Amendment Initial Effective Date,
to the extent such cash proceeds are used (x) to finance a Permitted Acquisition
and to pay fees and expenses incurred in connection therewith and/or (y) to
refinance Capgemini Debt in accordance with the provisions of
Section 7.09(a)(xix), (v) sales or issuances of Equity Interests of the Borrower
generating cash proceeds (or in the case of sub-clause (B) of this clause
(v) below, being issued with respect to reimbursement obligations of a principal
amount) not to exceed $20,000,000 in the aggregate after the Fifth Amendment
Initial Effective Date, (A) to the extent such cash proceeds are used to finance
cash expenditures or cash charges of the type described in clause (xiii) of the
definition of

 

2

--------------------------------------------------------------------------------


 

“Adjusted Consolidated EBITDA” or clause (w) of the proviso appearing in the
definition of “Consolidated Capital Expenditures”, in each case in accordance
with the provisions of and subject to the limitations set forth in
Section 7.15(c), or (B) in favor of the third-parties referenced in
Section 7.15(c)(ii) pursuant to the exercise of a right of reimbursement
described in said Section, and (vi) sales and issuances of Disqualified
Preferred Stock), an amount equal to 100% of the Net Cash Proceeds of such
capital contribution or sale or issuance of Equity Interests shall be applied on
such date as a mandatory repayment of then outstanding B Term Loans.”.

 


6.             SECTION 6.01(D) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) DELETING THE TEXT “(X)” APPEARING IN CLAUSE (I) OF SAID SECTION AND
INSERTING “(W)” IN LIEU THEREOF, (II) DELETING THE TEXT “AND (Y)” APPEARING IN
CLAUSE (I) OF SAID SECTION AND INSERTING THE TEXT “(X)” IN LIEU THEREOF,
(III) INSERTING THE TEXT “, (Y) THE AMOUNT (AND PURPOSE) OF EXPENDITURES
RECORDED AS CAPITAL EXPENDITURES DURING ANY FISCAL QUARTER INCLUDED IN THE TEST
PERIOD ENDED ON THE LAST DAY OF THE RESPECTIVE FISCAL QUARTER OR FISCAL YEAR OF
THE BORROWER, AS THE CASE MAY BE, PURSUANT TO CLAUSE (W) OF THE PROVISO
APPEARING IN THE DEFINITION OF “CONSOLIDATED CAPITAL EXPENDITURES”, AND
(Z) CALCULATIONS SHOWING COMPLIANCE WITH SECTION 7.15” AND (IV) INSERTING THE
TEXT “, (XIII), (XIV) OR (XV)” IMMEDIATELY AFTER THE TEXT “PURSUANT TO CLAUSE
(XI)” APPEARING IN SAID SECTION.


 


7.             SECTION 6.01(E) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) DELETING THE WORD “AND” APPEARING AT THE END OF CLAUSE (II) OF SAID SECTION,
(II) INSERTING THE TEXT “, (XIII), (XIV) OR (XV)” IMMEDIATELY AFTER THE TEXT
“PURSUANT TO CLAUSE (XI)” APPEARING IN SAID SECTION, AND (III) INSERTING
“(IV) THE AMOUNT (AND PURPOSE) OF EXPENDITURES RECORDED AS CAPITAL EXPENDITURES
DURING ANY FISCAL QUARTER INCLUDED IN THE TEST PERIOD THEN LAST ENDED PURSUANT
TO CLAUSE (W) OF THE PROVISO APPEARING IN THE DEFINITION OF “CONSOLIDATED
CAPITAL EXPENDITURES”, AND (V) CALCULATIONS SHOWING COMPLIANCE WITH
SECTION 7.15” IMMEDIATELY PRIOR TO THE PERIOD AT THE END OF SAID SECTION.


 


8.             SECTION 6.10(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) DELETING THE TEXT “$10,000,000” APPEARING IN CLAUSE (VII) OF SAID
SECTION AND INSERTING THE TEXT “$20,000,000” IN LIEU THEREOF, (II) DELETING THE
TEXT “AND (IX) THE BORROWER SHALL HAVE DELIVERED” APPEARING IN SAID SECTION AND
INSERTING THE TEXT “AND (X) THE BORROWER SHALL HAVE DELIVERED” IN LIEU THEREOF,
(III) INSERTING THE FOLLOWING TEXT IMMEDIATELY FOLLOWING THE TEXT “PRO FORMA
EBITDA TEST IS SATISFIED” APPEARING IN CLAUSE (VIII) OF SAID SECTION:


 


“, (IX) THE AGGREGATE CONSIDERATION PAYABLE FOR THE PROPOSED PERMITTED
ACQUISITION, WHEN ADDED TO THE AGGREGATE CONSIDERATION PAID OR PAYABLE FOR ALL
OTHER PERMITTED ACQUISITIONS THERETOFORE CONSUMMATED ON OR AFTER THE FIFTH
AMENDMENT INITIAL EFFECTIVE DATE, DOES NOT EXCEED $100,000,000”,


 


(IV) DELETING THE TEXT “THROUGH (VII)” APPEARING IN CLAUSE (X) OF SAID
SECTION (AS REDESIGNATED PURSUANT TO CLAUSE (II) ABOVE) AND INSERTING THE TEXT
“THROUGH (IX)” IN LIEU THEREOF, AND (V) DELETING THE TEXT “AND (VIII)”
IMMEDIATELY PRIOR TO THE PERIOD AT THE END OF SAID SECTION AND INSERTING THE
TEXT “, (VIII) AND (IX)” IN LIEU THEREOF.


 


9.             SECTION 6.17(B) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING TEXT BEFORE THE PERIOD AT THE END OF SAID SECTION:


 

3

--------------------------------------------------------------------------------


 


“(IT BEING UNDERSTOOD THAT THE FOREGOING PROVISIONS OF THIS
SECTION 6.17(B) SHALL NOT BE CONSTRUED TO RESTRICT THE MAKING OF INTERCOMPANY
DIVIDENDS AND/OR INVESTMENTS BY AND AMONG THE BORROWER AND ITS SUBSIDIARIES
OTHERWISE PERMITTED BY THIS AGREEMENT)”.


 


10.           SECTION 7.02 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE TEXT “AND (II) ADDITIONAL SALES OR DISPOSITIONS OF ASSETS TO THE EXTENT THAT
THE AGGREGATE NET CASH PROCEEDS RECEIVED FROM ALL SUCH SALES AND DISPOSITIONS
PERMITTED BY THIS CLAUSE (F)(II) AFTER THE INITIAL BORROWING DATE SHALL NOT
EXCEED $4,000,000 IN ANY FISCAL YEAR OF THE BORROWER” APPEARING IN CLAUSE (F) OF
SAID SECTION.


 


11.           SECTION 7.02 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
INSERTING THE TEXT “AT ANY TIME PRIOR TO THE OCCURRENCE OF THE FIFTH AMENDMENT
INITIAL EFFECTIVE DATE,” IMMEDIATELY PRIOR TO THE TEXT “PERMITTED SWAP
TRANSACTIONS” APPEARING IN CLAUSE (I) OF SAID SECTION.


 


12.           SECTION 7.04(J) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING CLAUSE (III) OF SAID SECTION IN ITS ENTIRETY AND INSERTING THE
FOLLOWING NEW CLAUSE (III) IN LIEU THEREOF:


 

“(iii) 100% of the Net Cash Proceeds therefrom are applied as a mandatory
repayment and/or commitment reduction in accordance with the requirements of
Section 3.02(A)(c), 2.03(d) or 2.03(f), as the case may be,”.

 


13.           SECTION 7.04(N) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING CLAUSE (III) OF SAID SECTION IN ITS ENTIRETY AND INSERTING THE
FOLLOWING NEW CLAUSE (III) IN LIEU THEREOF:


 


“(III) 100% OF THE NET CASH PROCEEDS THEREFROM ARE APPLIED AS A MANDATORY
REPAYMENT AND/OR COMMITMENT REDUCTION IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 3.02(A)(C), 2.03(D) OR 2.03(F), AS THE CASE MAY BE,”.


 


14.           SECTION 7.04(O) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING CLAUSE (II) OF SAID SECTION IN ITS ENTIRETY AND INSERTING THE FOLLOWING
NEW CLAUSE (II) IN LIEU THEREOF:


 


“(II) 100% OF THE NET CASH PROCEEDS THEREFROM ARE APPLIED AS A MANDATORY
REPAYMENT AND/OR COMMITMENT REDUCTION IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 3.02(A)(C), 2.03(D) OR 2.03(F), AS THE CASE MAY BE,”.


 


15.           SECTION 7.04 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
(I) DELETING THE WORD “AND” APPEARING AT THE END OF CLAUSE (O) OF SAID SECTION,
(II) DELETING THE PERIOD AT THE END OF CLAUSE (P) OF SAID SECTION AND INSERTING
THE TEXT “; AND” IN LIEU THEREOF AND (III) INSERTING THE FOLLOWING NEW CLAUSE
(Q) AT THE END OF SAID SECTION:


 

“(q) unsecured Indebtedness of the Borrower owing to Capgemini, U.S. LLC in an
aggregate principal amount not to exceed $30.0 million at any time outstanding
(as the same may be reduced from time to time by principal repayments thereof in
accordance with the terms thereof); provided that (x) the interest rate
applicable to such Indebtedness

 

4

--------------------------------------------------------------------------------


 

shall not exceed 6.25% per annum and (y) the principal thereon shall be payable
in equal quarterly installments of not more than $2,500,000 commencing not
earlier than March 31, 2009 and ending on December 31, 2011.”.

 


16.           SECTION 7.05 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) INSERTING THE TEXT “(A)” IMMEDIATELY PRIOR TO THE TEXT “THE BORROWER”
APPEARING IN SAID SECTION, (II) DELETING THE TEXT “37.5% OF ADJUSTED
CONSOLIDATED EBITDA” APPEARING IN CLAUSE (A) OF SAID SECTION AND INSERTING IN
LIEU THEREOF THE TEXT “(I) IN THE CASE OF ANY FISCAL YEAR OF THE BORROWER ENDED
ON OR PRIOR TO DECEMBER 31, 2007, 37.5% OF ADJUSTED CONSOLIDATED EBITDA FOR SUCH
FISCAL YEAR AND (II) IN THE CASE OF ANY FISCAL YEAR OF THE BORROWER ENDED AFTER
DECEMBER 31, 2007, $33,000,000”, AND (III) DELETING CLAUSE (B) OF SAID
SECTION IN ITS ENTIRETY.


 


17.           SECTION 7.06 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
CLAUSE (L) OF SAID SECTION IN ITS ENTIRETY AND INSERTING THE TEXT
“(L) [RESERVED];” IN LIEU THEREOF.


 


18.           SECTION 7.06 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
DELETING CLAUSE (M) OF SAID SECTION IN ITS ENTIRETY AND INSERTING THE TEXT
“(M) [RESERVED];” IN LIEU THEREOF.


 


19.           SECTION 7.08(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE TEXT “, THE CAPGEMINI DEBT” IMMEDIATELY AFTER THE TEXT “ANY
EXISTING 2010 SENIOR NOTES DOCUMENT” APPEARING IN SAID SECTION.


 


20.           SECTION 7.09(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING CLAUSE (II) OF SAID SECTION IN ITS ENTIRETY AND INSERTING THE TEXT
“(II) [RESERVED];” IN LIEU THEREOF.


 


21.           SECTION 7.09(A) OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED
BY (I) DELETING THE TEXT “MADE (V)” APPEARING IN CLAUSE (III) OF SAID
SECTION AND INSERTING THE TEXT “DECLARED OR MADE (V)” IN LIEU THEREOF AND
(II) INSERTING THE FOLLOWING TEXT IMMEDIATELY PRIOR TO THE SEMI-COLON APPEARING
AT THE END OF CLAUSE (III) OF SAID SECTION:


 


“PROVIDED, HOWEVER, THAT THE BORROWER MAY DECLARE (BUT NOT PAY) A DIVIDEND AT
ANY TIME AFTER THE FIFTH AMENDMENT INITIAL EFFECTIVE DATE AND PRIOR TO APRIL 30,
2008 SO LONG AS THE PAYMENT OF SUCH DIVIDEND IS EXPRESSLY SUBJECT TO THE
CONSUMMATION OF THE MERGER AND RELATED TRANSACTIONS DESCRIBED IN THE MERGER
AGREEMENT AND THE TERMINATION OF THIS AGREEMENT AND THE REPAYMENT OF ALL
OBLIGATIONS OWING HEREUNDER; AND PROVIDED, FURTHER, THAT, OTHER THAN AS SET
FORTH IN THE IMMEDIATELY PRECEDING PROVISO, NO DIVIDEND SHALL BE DECLARED OR
PAID DURING THE PERIOD COMMENCING WITH THE FIFTH AMENDMENT INITIAL EFFECTIVE
DATE AND THE DATE OF DELIVERY OF THE QUARTERLY COMPLIANCE CERTIFICATE WITH
RESPECT TO THE FISCAL QUARTER ENDING MARCH 31, 2008”


 


22.           SECTION 7.09(A) OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED
BY DELETING CLAUSE (XV) OF SAID SECTION IN ITS ENTIRETY AND INSERTING THE TEXT
“(XV) [RESERVED];” IN LIEU THEREOF.


 


23.           SECTION 7.09(A) OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED
BY (I) DELETING THE WORD “AND” APPEARING AT THE END OF CLAUSE (XVII) OF SAID
SECTION, (II) DELETING THE


 

5

--------------------------------------------------------------------------------


 


PERIOD AT THE END OF CLAUSE (XVIII) OF SAID SECTION AND INSERTING THE TEXT “;
AND” IN LIEU THEREOF AND (III) INSERTING THE FOLLOWING NEW CLAUSE (XIX) AT THE
END OF SAID SECTION:


 


                “(XIX) THE BORROWER MAY PREPAY PRINCIPAL OF CAPGEMINI DEBT WITH
THE NET CASH PROCEEDS OF ISSUANCES OF EQUITY INTERESTS OF THE BORROWER NOT
REQUIRED TO BE APPLIED AS A REPAYMENT OF TERM LOANS AS A RESULT OF THE
APPLICATION OF SUBCLAUSE (IV) OF THE FIRST PARENTHETICAL APPEARING IN
SECTION 3.02(A)(G), SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR
WOULD RESULT THEREFROM.”.


 


24.           SECTION 7.11 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
SAID SECTION IN ITS ENTIRETY AND INSERTING THE FOLLOWING NEW SECTION 7.11 IN
LIEU THEREOF:


 


                “7.11 INTEREST COVERAGE RATIO. THE BORROWER WILL NOT PERMIT THE
INTEREST COVERAGE RATIO FOR ANY TEST PERIOD ENDING ON THE LAST DAY OF ANY FISCAL
QUARTER OF THE BORROWER TO BE LESS THAN (I) IN THE CASE OF ANY TEST PERIOD
ENDING ON THE LAST DAY OF ANY FISCAL QUARTER OF THE BORROWER ENDED ON OR PRIOR
TO DECEMBER 31, 2007, 3.00:1.00 (OR, AT ANY TIME ON AND AFTER THE ISSUANCE OF
ANY PERMITTED SENIOR SUBORDINATED NOTES PURSUANT TO SECTION 7.04(J), 2.50:1.00),
(II) IN THE CASE OF ANY TEST PERIOD ENDING ON THE LAST DAY OF ANY FISCAL QUARTER
OF THE BORROWER ENDED AFTER DECEMBER 31, 2007 AND ON OR PRIOR TO DECEMBER 31,
2008, 1.85:1.00, (III) IN THE CASE OF ANY TEST PERIOD ENDING ON THE LAST DAY OF
ANY FISCAL QUARTER OF THE BORROWER ENDED AFTER DECEMBER 31, 2008 AND ON OR PRIOR
TO DECEMBER 31, 2009, 2.50:1.00; AND (IV) IN THE CASE OF ANY TEST PERIOD ENDING
ON THE LAST DAY OF ANY FISCAL QUARTER OF THE BORROWER ENDED AFTER DECEMBER 31,
2009, 2.75:1.00.”.


 


25.           SECTION 7.12 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
THE TEXT “5.50:1.00” APPEARING IN SAID SECTION AND INSERTING IN LIEU THEREOF THE
TEXT “(I) IN THE CASE OF ANY FISCAL QUARTER OF THE BORROWER ENDED ON OR PRIOR TO
DECEMBER 31, 2007, 5.50:1.00, (II) IN THE CASE OF ANY FISCAL QUARTER OF THE
BORROWER ENDED AFTER DECEMBER 31, 2007 AND ON OR PRIOR TO DECEMBER 31, 2008,
6.50:1.00, (III) IN THE CASE OF ANY FISCAL QUARTER OF THE BORROWER ENDED AFTER
DECEMBER 31, 2008 AND ON OR PRIOR TO DECEMBER 31, 2009, 5.00:1.00, AND (IV) IN
THE CASE OF ANY FISCAL QUARTER OF THE BORROWER ENDED AFTER DECEMBER 31, 2009,
4.50:1.00.”.


 


26.           SECTION 7.13(D) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING CLAUSE (II) OF SAID SECTION IN ITS ENTIRETY AND INSERTING THE FOLLOWING
NEW CLAUSE (II) IN LIEU THEREOF:


 


“(II) 100% OF THE NET CASH PROCEEDS THEREFROM ARE APPLIED AS A MANDATORY
REPAYMENT AND/OR COMMITMENT REDUCTION IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 3.02(A)(C), 2.03(D) OR 2.03(F), AS THE CASE MAY BE,”.


 


27.           SECTION 7 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
INSERTING THE FOLLOWING NEW SECTION 7.15 AT THE END OF SAID SECTION:


 


                “7.15  SPECIAL COVENANTS IN CONNECTION WITH THE FIFTH AMENDMENT.
(A) THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, MAKE
OR INCUR ANY CASH EXPENDITURES OR CASH CHARGES OF THE TYPE DESCRIBED IN CLAUSE
(XIII) OF THE DEFINITION OF “ADJUSTED CONSOLIDATED EBITDA” OR CLAUSE (W) OF THE
PROVISO APPEARING IN THE DEFINITION OF “CONSOLIDATED CAPITAL EXPENDITURES”
DURING ANY PERIOD SPECIFIED ON ANNEX


 

6

--------------------------------------------------------------------------------


 


XIII, UNLESS ON THE DATE OF THE MAKING OR INCURRENCE OF THE RESPECTIVE
EXPENDITURE OR CHARGE, THE SUM OF (I) TOTAL UNUTILIZED REVOLVING COMMITMENT ON
SUCH DATE (DETERMINED ON A PRO FORMA BASIS AFTER GIVING EFFECT TO ANY INCURRENCE
OF RF LOANS AND SWINGLINE LOANS ON SUCH DATE TO MAKE OR INCUR SUCH EXPENDITURE
OR CHARGE OR FOR ANY OTHER PURPOSE) PLUS (II) THE AMOUNT OF UNRESTRICTED CASH
AND CASH EQUIVALENTS OF THE BORROWER AND ITS SUBSIDIARIES ON SUCH DATE
(DETERMINED ON A PRO FORMA BASIS AFTER GIVING EFFECT TO ANY APPLICATION OF SUCH
CASH OR CASH EQUIVALENTS ON SUCH DATE TO MAKE OR INCUR SUCH EXPENDITURES OR
CHARGES OR FOR ANY OTHER PURPOSE), IS EQUAL TO OR GREATER THAN THE AMOUNT SET
FORTH ON ANNEX XIII FOR THE RESPECTIVE PERIOD DURING WHICH SUCH DATE OCCURS.


 


                (B) THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, MAKE OR INCUR ANY CASH EXPENDITURES OR CASH CHARGES OF THE TYPE
DESCRIBED IN CLAUSE (XIII) OF THE DEFINITION OF “ADJUSTED CONSOLIDATED EBITDA”
OR CLAUSE (W) OF THE PROVISO APPEARING IN THE DEFINITION OF “CONSOLIDATED
CAPITAL EXPENDITURES” (INCLUDING INTEGRATION EXPENSES PAYABLE TO CAPGEMINI, U.S.
LLC) DURING ANY FISCAL QUARTER SPECIFIED ON ANNEX XII IN EXCESS OF THE AGGREGATE
AMOUNTS PERMITTED FOR SUCH TYPES OF EXPENDITURES AND CHARGES SPECIFIED FOR SUCH
FISCAL QUARTER ON ANNEX XII, IN ANY CASE AFTER MARCH 31, 2008 (IT BEING
UNDERSTOOD, FOR AVOIDANCE OF DOUBT, THAT THE AGGREGATE AMOUNT OF CASH
EXPENDITURES OR CASH CHARGES OF A GIVEN TYPE MAY EXCEED THE CORRESPONDING AMOUNT
FOR SUCH TYPE SET FORTH ON ANNEX XII FOR A GIVEN FISCAL QUARTER BUT THE
AGGREGATE AMOUNT OF CASH EXPENDITURES AND CASH CHARGES OF ALL TYPES SET FORTH ON
ANNEX XII FOR A GIVEN FISCAL QUARTER MAY NOT EXCEED THE AGGREGATE DOLLAR
LIMITATIONS FOR ALL SUCH TYPES SET FORTH ON ANNEX XII FOR SUCH FISCAL QUARTER);
PROVIDED, HOWEVER THAT (X) THE BORROWER MAY PAY AN ACCRUED PAYABLE TO CAPGEMINI,
U.S. LLC DURING THE FISCAL QUARTERS ENDED JUNE 30, 2008, SEPTEMBER 30, 2008 AND
DECEMBER 31, 2008 IN AN AGGREGATE AMOUNT NOT TO EXCEED $6,300,000, WHICH PAYABLE
RELATES TO CHARGES ACCRUED DURING A PRIOR FISCAL QUARTER AND (Y) THE FOREGOING
IS NOT INTENDED TO LIMIT PAYMENTS IN RESPECT OF THE CAPGEMINI DEBT.


 

                (c) Notwithstanding anything to the contrary in clauses (a) or
(b) of this Section 7.15, the Borrower and its Subsidiaries may make or incur
any cash expenditures or cash charges of the type described in clause (xiii) of
the definition of “Adjusted Consolidated EBITDA” or clause (w) of the proviso
appearing in the definition of “Consolidated Capital Expenditures” during any
period specified on Annex XII ending after March 31, 2008 in excess of the
amounts set forth on Annex XII for the respective period, up to an aggregate
amount not to exceed $20,000,000; provided that such amounts are either
(i) funded from sales or issuances of Equity Interests of the Borrower pursuant
to clause (v) of Section 3.02(A)(g) or (ii) committed in writing to be fully
reimbursed on terms reasonably satisfactory to the Administrative Agent acting
in its sole discretion, and are so reimbursed in cash within thirty (30) days of
the making or incurrence thereof, by third-parties reasonably acceptable to the
Required Lenders (it being agreed and acknowledged that (I) the issuance of
Equity Interests of the Borrower pursuant to clause (v) of Section 3.02(A)(g) as
a condition to any reimbursement described above shall constitute a reasonably
satisfactory term of such reimbursement, and (II) Verizon Communications Inc.
(“Verizon”) shall constitute a reasonably acceptable third party for the
purposes of this clause (c)) provided that any such amounts under sub-clause
(ii) above shall not be required to be reimbursed to the extent that, on or
before the thirtieth day after the making or incurrence of cash expenditures or
cash charges referenced in this

 

7

--------------------------------------------------------------------------------


 

clause (c), the Merger and related transactions described in the Merger
Agreement shall have been consummated, all outstanding Obligations under this
Agreement shall have been repaid in full and this Agreement shall have been
terminated, and provided, further, that an unconditional commitment in writing
by Verizon to fully reimburse (without any right of setoff) any expenditures as
described above prior to the making or incurrence of any such expenditure by the
Borrower shall be deemed satisfactory to the Administrative Agent (without any
required review by the Administrative Agent) so long as any consideration for
such reimbursement (which in any event may consist of Borrower Common Stock
and/or Qualified Preferred Stock) (I) shall not constitute Indebtedness
hereunder, (II) shall not contain any terms requiring payment of cash by the
Borrower to Verizon prior to the Term Loan Maturity Date or payment in full of
all Obligations, and (III) shall not contain any covenants other than customary
information covenants and inspection rights.”.

 


28.           THE DEFINITION OF “ADJUSTED CONSOLIDATED EBITDA” APPEARING IN
SECTION 9 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE WORD
“AND” APPEARING BEFORE THE TEXT “(XII) IN THE CASE OF ANY PERIOD” IN SAID
DEFINITION AND INSERTING A COMMA IN LIEU THEREOF AND (II) INSERTING THE
FOLLOWING NEW TEXT PRIOR TO THE TEXT “AND (B) SUBTRACTING THEREFROM” APPEARING
IN SAID DEFINITION:


 

“, (xiii) in the case of any period including the fiscal quarter of the Borrower
ended March 31, 2008, one-time charges recorded as operating expenses of the
Borrower and its Subsidiaries during such fiscal quarter included in such period
for one of the specified purposes under “Merger Operating Expenses” set forth in
Annex XII (as notified to the Administrative Agent pursuant to
Section 6.01(d) or (e), as applicable), in an aggregate amount for all charges
added back for such fiscal quarter pursuant to this clause (xiii) not to exceed
the remainder of (I) $58,400,000 less (II) the aggregate amount of expenditures
actually recorded as capital expenditures during such fiscal quarter for one of
the specified purposes under “Merger Related CapEx” set forth in Annex XII,
which expenditures would (in the absence of (A) clause (w) of the proviso
appearing in the definition of “Consolidated Capital Expenditures” and (B) the
exclusion of non-cash capital expenditures from the definition of “Consolidated
Capital Expenditures”) be accounted for as Consolidated Capital Expenditures for
such fiscal quarter included in such period; provided that (x) the aggregate
amount of the one-time cash charges added back pursuant to this clause (xiii),
when added to the aggregate amount of cash capital expenditures excluded from
Consolidated Capital Expenditures by virtue of the application of clause (w) of
the definition of “Consolidated Capital Expenditures”, shall not exceed
$32,600,000, all of which cash charges shall actually be incurred during such
fiscal quarter included in such period and (y) notwithstanding the foregoing, if
any charges referred to in this clause (xiii) that are initially contemplated to
be characterized as “Merger Operating Expenses” are subsequently characterized
as restructuring charges upon the termination of the Merger Agreement (without
consummation of the Merger), such charges shall be permitted to be added-back
for the relevant fiscal quarter, subject to the overall dollar limitations
provided for add-backs pursuant to this clause (xiii), (xiv)in the case of any
period including a fiscal quarter of the Borrower ended June 30, 2008 or
September 30, 2008, one-time cash restructuring charges (including severance)
actually incurred during a fiscal quarter included in such period in connection
with the

 

8

--------------------------------------------------------------------------------


 

termination of the Merger Agreement and the related transactions (as notified to
the Administrative Agent pursuant to Section 6.01(d) or (e), as applicable), in
an aggregate amount for all charges added back for all fiscal quarters pursuant
to this clause (xiv) not to exceed $17,800,000, and (xv) the write-off of any
capitalized assets as a result of the termination of the Merger Agreement
(without consummation of the Merger), so long as the amount of the write-offs
added back pursuant to this clause (xv) do not exceed the sum of (x) the amounts
excluded from the definition of “Consolidated Capital Expenditures” by virtue of
clause (w) appearing in the proviso to the definition thereof and (y) the amount
of capital expenditures and transition expenses made or incurred by the Borrower
and its Subsidiaries during the fiscal year of the Borrower ended December 31,
2007 in contemplation of the Merger.”.

 


29.           THE DEFINITION OF “AVAILABLE CASH” APPEARING IN SECTION 9 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE TEXT “(DETERMINED WITHOUT
REGARD TO (A) THE SECOND PARENTHETICAL APPEARING IN CLAUSE (X) OF THE DEFINITION
OF “ADJUSTED CONSOLIDATED EBITDA” AND (B) ANY PORTION OF ADJUSTED CONSOLIDATED
EBITDA ATTRIBUTABLE TO A CASH ADD-BACK PURSUANT TO CLAUSE (XIII), (XIV) OR (XV)
OF THE DEFINITION OF “ADJUSTED CONSOLIDATED EBITDA”)” IMMEDIATELY AFTER THE
FIRST REFERENCE TO “ADJUSTED CONSOLIDATED EBITDA” APPEARING IN SAID DEFINITION.


 


30.           THE DEFINITION OF “CONSOLIDATED CAPITAL EXPENDITURES” APPEARING IN
SECTION 9 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE FOLLOWING
NEW CLAUSE (W) IMMEDIATELY PRIOR TO THE TEXT “(X) EXCLUDE” APPEARING IN THE
PROVISO IN SAID SECTION:


 

“(w) for purposes of Section 7.05 and clause (xv) of the definition of Adjusted
Consolidated EBITDA only, in the case of any period including the fiscal quarter
of the Borrower ended March 31, 2008, exclude expenditures recorded as capital
expenditures of the Borrower and its Subsidiaries during such fiscal quarter for
one of the specified purposes under “Merger Related Capex” set forth in Annex
XII, in an aggregate amount for all expenditures excluded for such quarter
pursuant to this clause (w) not to exceed the remainder of (I) $58,400,000 less
(II) the aggregate amount of all charges actually recorded for one of the
specified purposes under “Merger Operating Expenses” set forth in Annex XII
during such fiscal quarter, which charges would (in the absence of clause
(A)(xiii) of the definition of “Adjusted Consolidated EBITDA”) reduce Adjusted
Consolidated EBITDA for such period; provided that the aggregate amount of cash
capital expenditures excluded from Consolidated Capital Expenditures by virtue
of the application of this clause (w), when added to the aggregate amount of the
one-time cash charges added back pursuant to clause (xiii) of the definition of
“Adjusted Consolidated EBITDA”, shall not exceed $32,600,000, all of which cash
capital expenditures shall actually be made during such fiscal quarter included
in such period”.

 


31.           THE DEFINITION OF “CUMULATIVE DISTRIBUTABLE CASH” APPEARING IN
SECTION 9 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE FOLLOWING
TEXT PRIOR TO THE PERIOD AT THE END OF SAID SECTION:


 


“MINUS (V) THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS ACTUALLY REPAID (OR, FOR
PURPOSES OF SECTION 7.09(A)(III) ONLY, REQUIRED TO BE REPAID ON SUCH DATE OF
DETERMINATION


 

9

--------------------------------------------------------------------------------


 


OR THE NEXT BUSINESS DAY THEREAFTER) PURSUANT TO SECTION 3.02(A)(E) (FOR
AVOIDANCE OF DOUBT, EXCLUDING (OTHER THAN FOR PURPOSES OF SECTION 7.09(A)(III))
ANY REPAYMENT OF TERM LOANS TO BE MADE ON SUCH DATE OF DETERMINATION OR THE NEXT
BUSINESS DAY THEREAFTER).”.


 


32.           THE DEFINITION OF “DIVIDEND SUSPENSION PERIOD” APPEARING IN
SECTION 9 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TEXT
“5.25:1.00” APPEARING IN SAID DEFINITION IN THE TWO INSTANCES WHERE IT APPEARS
AND INSERTING IN BOTH INSTANCES THE TEXT “4.50:1.00” IN LIEU THEREOF.


 


33.           THE DEFINITION OF “EXCLUDED ASSET SALE” APPEARING IN SECTION 9 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TEXT “$40,000,000”
APPEARING IN SAID DEFINITION AND INSERTING IN LIEU THEREOF THE TEXT “$29,000,000
(IT BEING UNDERSTOOD THAT IN NO EVENT SHALL THE AGGREGATE NET CASH PROCEEDS
(DETERMINED AS PROVIDED IN THE PRECEDING PARENTHETICAL) FROM ALL SALES AND
DISPOSITIONS IDENTIFIED AS “EXCLUDED ASSET SALES” AND CONSUMMATED AFTER THE
FIFTH AMENDMENT INITIAL EFFECTIVE DATE EXCEED $6,000,000)” IN LIEU THEREOF.


 


34.           THE DEFINITION OF “MINIMUM LIQUIDITY CONDITION” APPEARING IN
SECTION 9 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TEXT
“$10,000,000” APPEARING IN SAID DEFINITION AND INSERTING THE TEXT “$20,000,000”
IN LIEU THEREOF.


 


35.           THE DEFINITION OF “NET CASH PROCEEDS” APPEARING IN SECTION 9 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) INSERTING THE TEXT “OR EQUITY
INTERESTS OR ANY CAPITAL CONTRIBUTION” AFTER THE TEXT “PREFERRED STOCK OR
INDEBTEDNESS” APPEARING IN SAID DEFINITION, (II) INSERTING THE TEXT “OR ANY
SUBSIDIARY THEREOF” AFTER THE TEXT “THE BORROWER” APPEARING IN SAID DEFINITION
AND (III) INSERTING THE TEXT “OR CAPITAL CONTRIBUTION” AFTER THE TEXT “SUCH
ISSUANCE” APPEARING IN SAID DEFINITION.


 


36.           THE DEFINITION OF “RESTRICTED PAYMENT” APPEARING IN SECTION 9 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE TEXT “, THE CAPGEMINI
DEBT” IMMEDIATELY PRIOR TO THE TEXT “AND ANY PERMITTED REFINANCING INDEBTEDNESS”
APPEARING IN SAID DEFINITION.


 


37.           THE DEFINITION OF “PRO FORMA EBITDA TEST” APPEARING IN SECTION 9
OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TEXT “40%” APPEARING
IN SAID DEFINITION AND INSERTING THE TEXT “10%” IN LIEU THEREOF.


 


38.           SECTION 9 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
(I) DELETING THE DEFINITION “AVAILABLE BASKET AMOUNT”, “AVAILABLE BASKET
SUB-LIMIT”, “RF MATURITY DATE” AND “TERM LOAN MATURITY DATE” APPEARING IN SAID
SECTION IN THEIR ENTIRETY AND (II) INSERTING THE FOLLOWING NEW DEFINITIONS IN
SAID SECTION IN APPROPRIATE ALPHABETICAL ORDER:

 

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the fair market value of the common stock
of the Borrower (based on the average closing trading price of the common stock
of the Borrower for the 20 trading days immediately prior to the date of such
Permitted Acquisition on the stock exchange on which the common stock of the
Borrower is listed or, if the common stock of the Borrower is not so listed, the
good faith determination of the senior management of the Borrower) issued (or to
be issued) as consideration in connection with such Permitted Acquisition
(including, without limitation, common

 

10

--------------------------------------------------------------------------------


 

stock of the Borrower which may be required to be issued as earn-out
consideration upon the achievement of certain future performance goals of the
respective Acquired Person), (ii) the aggregate amount of all cash paid (or to
be paid) by the Borrower or any of its Subsidiaries in connection with such
Permitted Acquisition (including, without limitation, payments of fees and costs
and expenses in connection therewith) and all contingent cash purchase price,
earn-out, non-compete and other similar obligations of the Borrower and its
Subsidiaries incurred and reasonably expected to be incurred in connection
therewith (as determined in good faith by the Borrower), (iii) the aggregate
principal amount of all Indebtedness assumed, incurred, refinanced and/or issued
in connection with such Permitted Acquisition to the extent permitted by
Section 7.04, (iv) the aggregate liquidation preference of all Preferred Stock
issued as consideration in connection with the proposed Permitted Acquisition
and (v) the fair market value (as reasonably determined by senior management of
the Borrower) of all other consideration payable in connection with such
Permitted Acquisition.

 

“Capgemini Debt” shall mean the Indebtedness of the Borrower described in
Section 7.04(q).

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

 

“Fifth Amendment” shall mean the Fifth Amendment to Credit Agreement, dated as
of February 25, 2008.

 

“Fifth Amendment Initial Effective Date” shall have the meaning provided in the
Fifth Amendment.

 

“Fifth Amendment First Subsequent Effective Date” shall have the meaning
provided in the Fifth Amendment.

 

“Fourth Amendment” shall mean the Fourth Amendment to Credit Agreement, dated as
of January 25, 2007.

 

“Merger” shall have the meaning provided in the Fourth Amendment.

 

“RF Maturity Date” shall mean February 8, 2011; provided, however, that if any
Capgemini Debt remains outstanding on June 30, 2009 and which provides for a
mandatory prepayment to be made on a date falling on or prior to February 8,
2011, the “RF Maturity Date” shall instead mean June 30, 2009.

 

“Term Loan Maturity Date” shall mean February 8, 2012; provided, however, that
if any Capgemini Debt remains outstanding on June 30, 2009 and which provides
for a mandatory prepayment to be made on a date falling on or prior to
February 8, 2012, the “Term Loan Maturity Date” shall instead mean June 30,
2009.

 

11

--------------------------------------------------------------------------------


 


39.           THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY ADDING NEW ANNEX
XII AND ANNEX XIII THERETO IN THE FORM OF ANNEX XII AND ANNEX XIII,
RESPECTIVELY, ATTACHED HERETO.


 


40.           THE PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE THAT CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT SHALL CONSTITUTE A
CHANGE OF CONTROL AND ACCORDINGLY, UPON THE DATE OF SUCH CONSUMMATION, THE TOTAL
REVOLVING COMMITMENT SHALL TERMINATE IN ITS ENTIRETY IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.03(G)(Y) OF THE CREDIT AGREEMENT, AND ALL OUTSTANDING
LOANS SHALL BE REQUIRED TO BE REPAID IN FULL IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 3.02(A)(F) OF THE CREDIT AGREEMENT.


 


II.            FIRST SUBSEQUENT AMENDMENTS TO CREDIT AGREEMENT.


 

The following amendments to the Credit Agreement shall become effective on the
Fifth Amendment First Subsequent Effective Date (as defined in Section 6 of
Part IV of this Amendment below):

 


1.             SECTION 2.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) REDESIGNATING CLAUSE (I) OF SAID SECTION AS CLAUSE (J) OF SAID SECTION AND
(II) INSERTING THE FOLLOWING NEW CLAUSE (I) IMMEDIATELY FOLLOWING CLAUSE (H) OF
SAID SECTION:


 

“(i)          All voluntary prepayments of principal of B Term Loans pursuant to
Section 3.01 and all repayments of principal of B Term Loans required pursuant
to Section 8 as a result of any acceleration thereof, in each case prior to the
second anniversary of the Fifth Amendment First Subsequent Effective Date, will
be subject to payment to the Administrative Agent, for the ratable account of
each Lender with outstanding B Term Loans, of a fee as follows:  (x) if prior to
the first anniversary of the Fifth Amendment First Subsequent Effective Date, an
amount equal to 2.0% of the aggregate principal amount of such prepayment or
repayment and (y) if payable on or after the first anniversary of the Fifth
Amendment First Subsequent Effective Date and prior to the second anniversary of
the Fifth Amendment First Subsequent Effective Date, an amount equal to 1.0% of
the aggregate principal amount of such prepayment or repayment.  Such fees shall
be due and payable upon the date of any voluntary prepayment or the due date of
such required repayment, as the case may be.”.

 


2.             SECTION 3.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) INSERTING THE TEXT “(EXCEPT AS PROVIDED BELOW)” IMMEDIATELY AFTER THE TEXT
“WITHOUT PREMIUM OR PENALTY” APPEARING IN SAID SECTION, (II) DELETING THE WORD
“AND” APPEARING AT THE END OF CLAUSE (V) OF SAID SECTION, (III) DELETING THE
PERIOD AT THE END OF CLAUSE (VI) OF SAID SECTION AND INSERTING THE TEXT “; AND”
IN LIEU THEREOF AND (IV) INSERTING THE FOLLOWING NEW CLAUSE (VII) AT THE END OF
SAID SECTION:

 

“(vii)  any prepayment of B Term Loans pursuant to this Section 3.01 made prior
to the second anniversary date of the Fifth Amendment First Subsequent Effective
Date shall be subject to the fee described in Section 2.01(i).”.

 


3.             THE DEFINITION OF “EURODOLLAR RATE” APPEARING IN SECTION 9 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE FOLLOWING TEXT IMMEDIATELY
PRIOR TO THE PERIOD APPEARING AT THE END OF CLAUSE (II) OF SAID DEFINITION:


 

12

--------------------------------------------------------------------------------


 


“PROVIDED, FURTHER, THAT, FOR ALL PERIODS ON AND AFTER THE FIFTH AMENDMENT FIRST
SUBSEQUENT EFFECTIVE DATE, IF THE RATE PER ANNUM AS DETERMINED IN ACCORDANCE
WITH THE FOREGOING PROVISIONS IS LESS THAN 2.50%, THE RATE PER ANNUM SHALL BE
DEEMED TO BE 2.50% PER ANNUM”


 


4.             SECTION 9 OF THE CREDIT AGREEMENT IS HEREBY FURTHER AMENDED BY
(I) DELETING THE DEFINITIONS OF “APPLICABLE BASE RATE MARGIN” AND “APPLICABLE
EURODOLLAR MARGIN” APPEARING IN SAID SECTION IN THEIR ENTIRETY AND
(II) INSERTING THE FOLLOWING NEW DEFINITIONS IN SAID SECTION IN APPROPRIATE
ALPHABETICAL ORDER:


 

“Applicable Base Rate Margin” shall mean (i) in the case of B Term Loans, 3.00%,
(ii) in the case of RF Loans, 3.00% and (iii) in the case of Swingline Loans,
3.00% (it being understood that the “Applicable Base Rate Margin” (as defined in
this Agreement prior to the Fifth Amendment First Subsequent Effective Date)
shall be applicable for all periods prior to the Fifth Amendment First
Subsequent Effective Date and the “Applicable Base Rate Margin” (as defined in
this Agreement after giving effect to the Fifth Amendment First Subsequent
Effective Date) shall be applicable for all periods on and after the Fifth
Amendment First Subsequent Effective Date).

 

“Applicable Eurodollar Margin” shall mean (i) in the case of B Term Loans,
4.00%, and (ii) in the case of RF Loans, 4.00% (it being understood that the
“Applicable Eurodollar Margin” (as defined in this Agreement prior to the Fifth
Amendment First Subsequent Effective Date) shall be applicable for all periods
prior to the Fifth Amendment First Subsequent Effective Date and the “Applicable
Eurodollar Margin” (as defined in this Agreement after giving effect to the
Fifth Amendment First Subsequent Effective Date) shall be applicable for all
periods on and after the Fifth Amendment First Subsequent Effective Date).

 


III.           SECOND SUBSEQUENT AMENDMENTS TO CREDIT AGREEMENT.


 

The following amendments to the Credit Agreement shall become effective on the
Fifth Amendment Second Subsequent Effective Date (as defined in Section 7 of
Part IV of this Amendment below):

 


1.             THE DEFINITION OF “EURODOLLAR RATE” APPEARING IN SECTION 9 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE SECOND PROVISO APPEARING IN
CLAUSE (II) OF SAID DEFINITION IN ITS ENTIRETY AND INSERTING THE FOLLOWING TEXT
IN LIEU THEREOF:


 


“PROVIDED, FURTHER, THAT, FOR ALL PERIODS ON AND AFTER THE FIFTH AMENDMENT
SECOND SUBSEQUENT EFFECTIVE DATE, IF THE RATE PER ANNUM AS DETERMINED IN
ACCORDANCE WITH THE FOREGOING PROVISIONS IS LESS THAN 3.25%, THE RATE PER ANNUM
SHALL BE DEEMED TO BE 3.25% PER ANNUM”


 


2.             SECTION 9 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) DELETING THE DEFINITIONS OF “APPLICABLE BASE RATE MARGIN” AND “APPLICABLE
EURODOLLAR MARGIN” APPEARING IN SAID SECTION IN THEIR ENTIRETY AND
(II) INSERTING THE FOLLOWING NEW DEFINITIONS IN SAID SECTION IN APPROPRIATE
ALPHABETICAL ORDER:


 

13

--------------------------------------------------------------------------------


 

“Applicable Base Rate Margin” shall mean (i) in the case of B Term Loans, 5.00%,
(ii) in the case of RF Loans, 5.00% and (iii) in the case of Swingline Loans,
5.00% (it being understood that the “Applicable Base Rate Margin” (as defined in
this Agreement prior to the Fifth Amendment Second Subsequent Effective Date)
shall be applicable for all periods prior to the Fifth Amendment Second
Subsequent Effective Date and the “Applicable Base Rate Margin” (as defined in
this Agreement after giving effect to the Fifth Amendment Second Subsequent
Effective Date) shall be applicable for all periods on and after the Fifth
Amendment Second Subsequent Effective Date).

 

“Applicable Eurodollar Margin” shall mean (i) in the case of B Term Loans,
6.00%, and (ii) in the case of RF Loans, 6.00% (it being understood that the
“Applicable Eurodollar Margin” (as defined in this Agreement prior to the Fifth
Amendment Second Subsequent Effective Date) shall be applicable for all periods
prior to the Fifth Amendment Second Subsequent Effective Date and the
“Applicable Eurodollar Margin” (as defined in this Agreement after giving effect
to the Fifth Amendment Second Subsequent Effective Date) shall be applicable for
all periods on and after the Fifth Amendment Second Subsequent Effective Date).

 

“Fifth Amendment Second Subsequent Effective Date” shall have the meaning
provided in the Fifth Amendment.

 


IV.           MISCELLANEOUS PROVISIONS.


 


1.             IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS FIFTH
AMENDMENT, THE BORROWER HEREBY REPRESENTS AND WARRANTS THAT:


 


(A) NO DEFAULT OR EVENT OF DEFAULT EXISTS AS OF THE FIFTH AMENDMENT INITIAL
EFFECTIVE DATE (AS DEFINED BELOW), BOTH IMMEDIATELY BEFORE AND IMMEDIATELY AFTER
GIVING EFFECT THERETO; AND


 


(B) ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT
AND THE OTHER CREDIT DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
THE FIFTH AMENDMENT INITIAL EFFECTIVE DATE, BOTH IMMEDIATELY BEFORE AND
IMMEDIATELY AFTER GIVING EFFECT THERETO, WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE FIFTH AMENDMENT
INITIAL EFFECTIVE DATE (IT BEING UNDERSTOOD THAT ANY REPRESENTATION OR WARRANTY
MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH SPECIFIC DATE).


 


2.             THIS FIFTH AMENDMENT IS LIMITED AS SPECIFIED AND SHALL NOT
CONSTITUTE A MODIFICATION, ACCEPTANCE OR WAIVER OF ANY OTHER PROVISION OF THE
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT.


 


3.             THIS FIFTH AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH COUNTERPARTS WHEN EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL
OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  A COMPLETE SET
OF COUNTERPARTS SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


 

14

--------------------------------------------------------------------------------


 


4.             THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF).


 


5.             EXCEPT FOR AMENDMENTS AND MODIFICATIONS SET FORTH IN PART II AND
PART III OF THIS FIFTH AMENDMENT, THE PROVISIONS OF THIS FIFTH AMENDMENT SHALL
BECOME EFFECTIVE ON THE DATE (THE “FIFTH AMENDMENT INITIAL EFFECTIVE DATE”) WHEN
EACH OF THE FOLLOWING CONDITIONS SHALL HAVE BEEN SATISFIED:


 

(I)            THE BORROWER AND LENDERS CONSTITUTING THE REQUIRED LENDERS SHALL
HAVE SIGNED A COUNTERPART HEREOF (WHETHER THE SAME OR DIFFERENT COUNTERPARTS)
AND SHALL HAVE DELIVERED (INCLUDING BY WAY OF FACSIMILE TRANSMISSION) THE SAME
TO WHITE & CASE LLP, 1155 AVENUE OF THE AMERICAS, NEW YORK, NY 10036,
ATTENTION:  MAY YIP-DANIELS (FACSIMILE NUMBER: 212-354-8113, EMAIL ADDRESS:
MYIP@WHITECASE.COM);

 

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED REASONABLY
SATISFACTORY EVIDENCE THAT VERIZON COMMUNICATIONS, INC. HAS CONSENTED TO THIS
FIFTH AMENDMENT, TO THE EXTENT REQUIRED BY SECTION 7.1(M) OF THE MERGER
AGREEMENT; AND

 

(III)          THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT AND THE
LENDERS ALL FEES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL FEES
AND EXPENSES) PAYABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS TO THE EXTENT
THEN DUE AND INVOICED.

 


6.             IF (I) THE FIFTH AMENDMENT INITIAL EFFECTIVE DATE HAS OCCURRED,
AND (II) ANY COMMITMENTS, LOANS OR LETTERS OF CREDIT REMAIN OUTSTANDING ON
MAY 1, 2008 (OTHER THAN LETTERS OF CREDIT THAT HAVE BEEN CASH COLLATERALIZED OR
SUPPORTED BY SO CALLED “BACK-TO-BACK” LETTERS OF CREDIT ON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE RELEVANT LETTER OF CREDIT
ISSUER), THEN THE AMENDMENTS AND MODIFICATIONS SET FORTH IN PART II OF THIS
FIFTH AMENDMENT SHALL BECOME EFFECTIVE ON MAY 1, 2008 AND SUCH DATE SHALL THEN
BECOME AND BE REFERRED TO HEREIN AS THE “FIFTH AMENDMENT FIRST SUBSEQUENT
EFFECTIVE DATE”.


 


7.             IF (I) THE FIFTH AMENDMENT INITIAL EFFECTIVE DATE HAS OCCURRED,
(II) THE FIFTH AMENDMENT FIRST SUBSEQUENT EFFECTIVE DATE HAS OCCURRED AND
(III) ANY COMMITMENTS, LOANS OR LETTERS OF CREDIT REMAIN OUTSTANDING ON
JANUARY 1, 2009 (OTHER THAN LETTERS OF CREDIT THAT HAVE BEEN CASH COLLATERALIZED
OR SUPPORTED BY SO CALLED “BACK-TO-BACK” LETTERS OF CREDIT ON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE RELEVANT LETTER OF CREDIT
ISSUER), THEN THE AMENDMENTS AND MODIFICATIONS SET FORTH IN PART III OF THIS
FIFTH AMENDMENT SHALL BECOME EFFECTIVE ON JANUARY 1, 2009 AND SUCH DATE SHALL
THEN BECOME AND BE REFERRED TO HEREIN AS THE “FIFTH AMENDMENT SECOND SUBSEQUENT
EFFECTIVE DATE”.


 


8.             THE BORROWER HEREBY COVENANTS AND AGREES THAT, SO LONG AS THE
FIFTH AMENDMENT INITIAL EFFECTIVE DATE OCCURS, (I) IT SHALL PAY TO EACH LENDER
WHICH EXECUTES AND DELIVERS TO THE ADMINISTRATIVE AGENT (OR ITS DESIGNEE) A
COUNTERPART HEREOF BY 3:00 P.M. (NEW YORK CITY TIME) ON FEBRUARY 25, 2008, A
NON-REFUNDABLE CASH FEE (THE “INITIAL AMENDMENT FEE”) IN DOLLARS IN AN AMOUNT
EQUAL TO 25 BASIS POINTS (I.E., 0.25%) OF THE AMOUNT EQUAL TO THE SUM OF (I) THE
AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OF SUCH LENDER OUTSTANDING ON THE
FIFTH


 

15

--------------------------------------------------------------------------------


 


AMENDMENT INITIAL EFFECTIVE DATE, AND (II) THE REVOLVING COMMITMENT OF SUCH
LENDER AS IN EFFECT ON THE FIFTH AMENDMENT INITIAL EFFECTIVE DATE, WHICH AMOUNTS
SHALL BE PAID BY THE BORROWER TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION TO
THE RELEVANT LENDERS NOT LATER THAN THE SECOND BUSINESS DAY FOLLOWING THE FIFTH
AMENDMENT INITIAL EFFECTIVE DATE, (II) IF ANY COMMITMENTS, LOANS OR LETTERS OF
CREDIT REMAIN OUTSTANDING (OTHER THAN LETTERS OF CREDIT THAT HAVE BEEN CASH
COLLATERALIZED OR SUPPORTED BY SO-CALLED “BACK-TO-BACK” LETTERS OF CREDIT ON
TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE RELEVANT
LETTER OF CREDIT ISSUER) ON APRIL 1, 2008, IT SHALL PAY TO EACH RELEVANT LENDER
ON SUCH DATE A NON-REFUNDABLE CASH FEE (THE “FIRST SUBSEQUENT AMENDMENT FEE”) IN
DOLLARS IN AN AMOUNT EQUAL TO 25 BASIS POINTS (I.E., 0.25%) OF THE AMOUNT EQUAL
TO THE SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OF SUCH
LENDER OUTSTANDING ON SUCH DATE AND (II) THE REVOLVING COMMITMENT OF SUCH LENDER
AS IN EFFECT ON SUCH DATE, WHICH AMOUNTS SHALL BE PAID BY THE BORROWER TO THE
ADMINISTRATIVE AGENT FOR DISTRIBUTION TO THE RELEVANT LENDERS NOT LATER THAN THE
SECOND BUSINESS DAY FOLLOWING SUCH DATE, (III) ON THE FIFTH AMENDMENT FIRST
SUBSEQUENT EFFECTIVE DATE, IT SHALL PAY TO EACH RELEVANT LENDER ON SUCH DATE A
NON-REFUNDABLE CASH FEE (THE “SECOND SUBSEQUENT AMENDMENT FEE”) IN DOLLARS IN AN
AMOUNT EQUAL TO 150 BASIS POINTS (I.E., 1.50%) OF THE AMOUNT EQUAL TO THE SUM OF
(I) THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OF SUCH LENDER OUTSTANDING
ON SUCH DATE AND (II) THE REVOLVING COMMITMENT OF SUCH LENDER AS IN EFFECT ON
SUCH DATE, WHICH AMOUNTS SHALL BE PAID BY THE BORROWER TO THE ADMINISTRATIVE
AGENT FOR DISTRIBUTION TO THE RELEVANT LENDERS NOT LATER THAN THE SECOND
BUSINESS DAY FOLLOWING SUCH DATE, AND (IV) IF ANY COMMITMENTS, LOANS OR LETTERS
OF CREDIT REMAIN OUTSTANDING (OTHER THAN LETTERS OF CREDIT THAT HAVE BEEN CASH
COLLATERALIZED OR SUPPORTED BY SO-CALLED “BACK-TO-BACK” LETTERS OF CREDIT ON
TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE RELEVANT
LETTER OF CREDIT ISSUER) ON JANUARY 31, 2009, IT SHALL PAY TO EACH RELEVANT
LENDER ON SUCH DATE A NON-REFUNDABLE CASH FEE (THE “THIRD SUBSEQUENT AMENDMENT
FEE”, AND TOGETHER WITH THE INITIAL AMENDMENT FEE, THE FIRST SUBSEQUENT
AMENDMENT FEE, AND THE SECOND SUBSEQUENT AMENDMENT FEE, THE “AMENDMENT FEES”) IN
DOLLARS IN AN AMOUNT EQUAL TO 250 BASIS POINTS (I.E., 2.50%) OF THE AMOUNT EQUAL
TO THE SUM OF (I) THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OF SUCH
LENDER OUTSTANDING ON SUCH DATE AND (II) THE REVOLVING COMMITMENT OF SUCH LENDER
AS IN EFFECT ON SUCH DATE, WHICH AMOUNTS SHALL BE PAID BY THE BORROWER TO THE
ADMINISTRATIVE AGENT FOR DISTRIBUTION TO THE RELEVANT LENDERS NOT LATER THAN THE
SECOND BUSINESS DAY FOLLOWING SUCH DATE.  EACH AMENDMENT FEE SHALL CONSTITUTE A
“FEE” FOR ALL PURPOSES OF THE CREDIT AGREEMENT (INCLUDING, WITHOUT LIMITATION,
SECTION 8.01 OF THE CREDIT AGREEMENT).  THE AMENDMENT FEES SHALL NOT BE SUBJECT
TO COUNTERCLAIM OR SET-OFF, OR BE OTHERWISE AFFECTED BY, ANY CLAIM OR DISPUTE
RELATING TO ANY OTHER MATTER.


 


9.             FROM AND AFTER THE FIFTH AMENDMENT INITIAL EFFECTIVE DATE, THE
FIFTH AMENDMENT FIRST SUBSEQUENT EFFECTIVE DATE AND THE FIFTH AMENDMENT SECOND
SUBSEQUENT EFFECTIVE DATE, ALL REFERENCES IN THE CREDIT AGREEMENT AND EACH OF
THE OTHER CREDIT DOCUMENTS TO THE CREDIT AGREEMENT SHALL BE DEEMED TO BE
REFERENCES TO THE CREDIT AGREEMENT AS MODIFIED HEREBY ON THE FIFTH AMENDMENT
INITIAL EFFECTIVE DATE, THE FIFTH AMENDMENT FIRST SUBSEQUENT EFFECTIVE DATE AND
THE FIFTH AMENDMENT SECOND SUBSEQUENT EFFECTIVE DATE, AS THE CASE MAY BE.


 

*        *        *

 

 

16

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fifth Amendment as of the date first above
written.

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ John P. Crowley

 

Name:

John P. Crowley

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

Name:

Anca Trifan

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Yvonne Tilden

 

Name:

Yvonne Tilden

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT TO CREDIT AGREEMENT, DATED AS OF THE DATE
FIRST ABOVE WRITTEN, AMONG FAIRPOINT COMMUNICATIONS, INC., VARIOUS LENDERS PARTY
TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

 

NAME OF INSTITUTION:

 

 

 

 

 

LANDMARK I CDO Limited

 

By: Aladdin Capital Management, as a Lender

 

 

 

 

 

By:

/s/ James Bragg

 

 

Name:

James Bragg

 

 

Title:

Director

 

 

 

 

 

LANDMARK III CDO Limited

 

By: Aladdin Capital Management, as a Lender

 

 

 

 

 

By:

/s/ James Bragg

 

 

Name:

James Bragg

 

 

Title:

Director

 

 

 

 

 

LANDMARK IV CDO Limited

 

By: Aladdin Capital Management, as a Lender

 

 

 

 

 

By:

/s/ James Bragg

 

 

Name:

James Bragg

 

 

Title:

Director

 

 

 

 

 

LANDMARK V CDO Limited

 

By: Aladdin Capital Management, as a Lender

 

 

 

 

 

By:

/s/ James Bragg

 

 

Name:

James Bragg

 

 

Title:

Director

 

 

 

 

 

LANDMARK VI CDO Limited

 

By: Aladdin Capital Management, as a Lender

 

 

 

 

 

By:

/s/ James Bragg

 

 

Name:

James Bragg

 

 

Title:

Director

 

 

 

 

 

LANDMARK VII CDO Limited

 

By: Aladdin Capital Management, as a Lender

 

 

 

 

 

By:

/s/ James Bragg

 

 

Name:

James Bragg

 

 

Title:

Director

 

 

 

 

 

New Alliance Global CDO, Limited

 

By: AllianceBernstein L.P., as Investment Advisor

 

 

 

By:

/s/ Nantha Suppiah

 

 

Name:

Nantha Suppiah

 

 

Title:

Vice President

 

 

 

 

 

BABSON CLO LTD. 2005-I

 

BABSON CLO LTD. 2007-I

 

BABSON-JEFFERIES LOAN OPPORTUNITY CLO LTD.

 

SAPPHIRE VALLEY CDO I., LTD

 

--------------------------------------------------------------------------------


 

 

 

SUFFIELD CLO, LIMITED

 

By: Babson Capital Management LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Adrienne Butler

 

 

Name:

Adrienne Butler

 

 

Title:

Managing Director

 

 

 

 

 

C.M. LIFE INSURANCE COMPANY

 

By: Babson Capital Management LLC as Investment Sub-Advisor

 

 

 

 

 

By:

/s/ Adrienne Butler

 

 

Name:

Adrienne Butler

 

 

Title:

Managing Director

 

 

 

 

 

HAKONE FUND LLC

 

By: Babson Capital Management LLC as Investment Manager

 

 

 

 

 

By:

/s/ Adrienne Butler

 

 

Name:

Adrienne Butler

 

 

Title:

Managing Director

 

 

 

 

 

MAPLEWOOD (CAYMAN) LIMITED

 

By: Babson Capital Management LLC as Investment Manager

 

 

 

 

 

By:

/s/ Adrienne Butler

 

 

Name:

Adrienne Butler

 

 

Title:

Managing Director

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

By: Babson Capital Management LLC as Investment Advisor

 

 

 

 

 

By:

/s/ Adrienne Butler

 

 

Name:

Adrienne Butler

 

 

Title:

Managing Director

 

 

 

 

 

Bank of America, N.A.

 

 

 

By:

/s/ Lisa Webster

 

 

Name:

Lisa Webster

 

 

Title:

Vice President

 

 

 

 

 

Bank of America, N.A.

 

 

 

By:

/s/ Michael Roof

 

 

Name:

Michael Roof

 

 

Title:

Vice President

 

 

 

 

 

Gallatin CLO 2007-1, Ltd.

 

As Assignee

 

By: Bear Stearns Asset Management, Inc. as its Collateral Manager

 

 

 

 

 

By:

/s/ Niall Rosenzweig

 

 

Name:

Niall Rosenzweig

 

 

Title:

Managing Director

 

 

 

 

 

Bear Stearns Loan Trust

 

By: Bear Stearns Asset Management, Inc. as its Attorney-in-fact

 

 

 

 

 

By:

/s/ Niall Rosenzweig

 

 

Name:

Niall Rosenzweig

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

 

Callidus Debt Partners CLO Fund III Ltd.

 

By: Callidus Capital Management, LLC its Collateral Manager

 

 

 

 

 

By:

/s/ illegible

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CANARAS SUMMIT CLO LTD

 

By: Canaras Capital Management LLC as Sub-Investment Advisor

 

 

 

 

 

By:

/s/ Benjamin S. Steger

 

 

Name:

Benjamin S. Steger, CFA

 

 

Title:

Authorized Signatory

 

 

 

 

 

Grand Central Asset Trust, EAP Series

 

 

 

 

 

By:

/s/ Valerie Opperman

 

 

Name:

Valerie Opperman

 

 

Title:

Attorney-in-fact

 

 

 

 

 

CIT LENDING SERVICES [Illegible]

 

 

 

 

 

By:

/s/ Scott P. Ploshay

 

 

Name:

Scott P. Ploshay

 

 

Title:

Vice President

 

 

 

 

 

LMP Corporate Loan Fund, Inc.

 

By: Citigroup Alternative Investments LLC

 

 

 

 

 

By:

/s/ Melanie Hanlon

 

 

Name:

Melanie Hanlon

 

 

Title:

Director

 

 

 

 

 

Eagle Master Fund Ltd.

 

By: Citigroup Alternative Investments LLC

 

as Investment Manager for and on behalf of

 

Eagle Master Fund Ltd.

 

 

 

 

 

By:

/s/ Melanie Hanlon

 

 

Name:

Melanie Hanlon

 

 

Title:

Director

 

 

 

 

 

CoBank, ACB .

 

 

 

 

 

By:

/s/ Gloria Hancock

 

 

Name:

Gloria Hancock

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

ColumbusNova CLO Ltd. 2006-I

 

 

 

 

 

By:

/s/ Tom Bohrer

 

 

Name:

Tom Bohrer

 

 

Title:

Senior Director

 

 

 

 

 

Atrium CDO

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Atrium III

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Atrium IV

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Atrium V

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Atrium VI

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Castle Garden

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

CS Global Hybrid

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Credit Suisse Syndicated Loan Fund

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

CSAM Funding I

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Madison Park Funding I

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Madison Park II

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Madison Park III

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Madison Park IV

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Madison Park V

 

 

 

 

 

By:

/s/ Linda R. Karn

 

 

Name:

Linda R. Karn

 

 

Title:

Authorized Signatory

 

 

 

 

 

Aurum CLO 2002-1 Ltd.

 

By: Deutsche Investment Management Americas, Inc.

 

(as successor in interest to Deutsche Asset Management Inc.),

 

As Collateral Manager

 

 

--------------------------------------------------------------------------------


 

 

 

By:

/s/ Eric S. Meyer

 

 

Name:

Eric S. Meyer

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Abdoulaye Thiam

 

 

Name:

Abdoulaye Thiam

 

 

Title:

Vice President

 

 

 

 

 

Deutsche Bank Trust Company Americas

 

By: DB Services New Jersey, Inc.

 

 

 

 

 

By:

/s/ Edward Schaffer

 

 

Name:

Edward Schaffer

 

 

Title:

illegible

 

 

 

 

 

By:

 /s/ Dendre Whorton

 

 

Name:

Dendre Whorton

 

 

Title:

Assistant Vice President

 

 

 

 

 

ROSEMONT CLO, Ltd.

 

By: Deerfield Capital Management LLC as its Collateral Manager

 

 

 

 

 

By:

/s/ Dale Burrow

 

 

Name:

Dale Burrow

 

 

Title:

Managing Director

 

 

 

 

 

Deutsche Bank AG London Branch

 

 

 

 

 

By:

/s/ Edward Schaffer

 

 

Name:

Edward Schaffer

 

 

Title:

illegible

 

 

 

 

 

By:

/s/ Dendre Whorton

 

 

Name:

Dendre Whorton

 

 

Title:

Assistant Vice President

 

 

 

 

 

SENIOR DEBT PORTFOLIO

 

By: Boston Management and Research as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE SENIOR INCOME TRUST

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE CDO VIII, Ltd.

 

By: Eaton Vance Management as Investment Advisor

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

EATON VANCE CDO IX, Ltd.

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

GRAYSON & CO

 

By: Boston Management and Research as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

THE [illegible] BANK, NEW YORK BRANCH,

 

through State Street Bank and Trust Company N.A. as

 

Fiduciary Custodian

 

By: Eaton Vance Management, Attorney-in-fact

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

BIG SKY III SENIOR LOAN TRUST

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE VT FLOATING RATE INCOME FUND

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE LIMITED DURATION INCOME FUND

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE SENIOR FLOATING-RATE TRUST

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE FLOATING-RATE INCOME TRUST

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE SHORT DURATION

 

DIVERSIFIED INCOME FUND

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE VARIABLE LEVERAGE FUND Ltd.

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

 

 

 

 

EATON VANCE MEDALLION FLOATING-RATE

 

INCOME PORTFOLIO

 

By: Eaton Vance Management as Investment Advisor

 

 

 

 

 

By:

/s/ Scott H. Page

 

 

Name:

Scott H. Page

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

FRANKLIN FLOATING RATE DAILY ACCESS FUND

 

 

 

 

 

By:

/s/ Tyler Chan

 

 

Name:

Tyler Chan

 

 

Title:

Vice President

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Rebecca A. Ford

 

 

Name:

Rebecca A. Ford

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

As Administrator For, Merritt CLO Holding LLC

 

 

 

 

 

By:

/s/ James R. Persico

 

 

Name:

James R. Persico

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

As Administrator For, GE Commercial Loan Holding LLC

 

 

 

 

 

By:

/s/ James R. Persico

 

 

Name:

James R. Persico

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS, L.P.

 

 

 

By:

/s/ Jamie Weisteiner

 

 

Name:

Jamie Weisteiner

 

 

Title:

Authorized Signatory

 

 

 

 

 

GULF STREAM-COMPASS CLO 2003-I LTD

 

By: Gulf Stream Asset Management LLC As Collateral Manager

 

 

 

 

 

GULF STREAM-COMPASS CLO 2004-I LTD

 

By: Gulf Stream Asset Management LLC As Collateral Manager

 

 

 

 

 

GULF STREAM-COMPASS CLO 2005-II LTD

 

By: Gulf Stream Asset Management LLC As Collateral Manager

 

 

 

 

 

By:

/s/ Barry K. Love

 

 

Name:

Barry K. Love

 

 

Title:

Chief Credit Officer

 

 

 

 

 

The Hartford Mutual Funds, Inc. on behalf of the Hartford Floating Rate Fund

 

By: Hartford Investment Management Company, its sub-advisor, as a lender

 

 

 

By:

/s/ Michael Pineau

 

 

Name:

Michael Pineau

 

 

Title:

Vice President

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Hartford Institutional Trust, on behalf of its Floating Rate Bank Series

 

By: Hartford Investment Management Company, its Investment Manager

 

 

 

 

 

By:

/s/ Michael Pineau

 

 

Name:

Michael Pineau

 

 

Title:

Vice President

 

 

 

 

 

Stedman CBNA Loan Funding LLC,

 

for itself or as agent for Stedman CFPI Loan Funding LLC

 

 

 

 

 

By:

/s/ Emilie Roviaro

 

 

Name:

Emilie Roviaro

 

 

Title:

As Attorney-in-fact

 

 

 

 

 

Highland Floating Rate Advantage Fund

 

 

 

 

 

By:

/s/ M. Jason Blackburn

 

 

Name:

M. Jason Blackburn

 

 

Title:

Treasurer

 

 

 

 

 

Pioneer Floating Rate Trust

 

 

 

 

 

By:

/s/ M. Jason Blackburn

 

 

Name:

M. Jason Blackburn

 

 

Title:

Treasurer

 

 

 

 

 

Loan Funding IV LLC

 

By: Highland Capital Management, L.P., as Collateral Manager

 

By: Strand Advisors, Inc., its General Partner

 

 

 

 

 

By:

/s/ Mark Okada

 

 

Name:

Mark Okada

 

 

Title:

Executive Vice President

 

 

 

 

 

Loan Funding VII LLC

 

By: Highland Capital Management, L.P., as Collateral Manager

 

By: Strand Advisors, Inc., its General Partner

 

 

 

 

 

By:

/s/ Mark Okada

 

 

Name:

Mark Okada

 

 

Title:

Executive Vice President

 

 

 

 

 

Loan Star State Trust

 

By: Highland Capital Management, L.P., as Collateral Manager

 

By: Strand Advisors, Inc., its General Partner

 

 

 

 

 

By:

/s/ Mark Okada

 

 

Name:

Mark Okada

 

 

Title:

Executive Vice President

 

 

 

 

 

Southfork CLO, Ltd.

 

By: Highland Capital Management, L.P., as Collateral Manager

 

By: Strand Advisors, Inc., its General Partner

 

 

 

 

 

By:

/s/ Mark Okada

 

 

Name:

Mark Okada

 

 

Title:

Executive Vice President

 

 

 

 

 

Liberty CLO, Ltd.

 

By: Highland Capital Management, L.P., as Collateral Manager

 

By: Strand Advisors, Inc., its General Partner

 

 

 

 

 

By:

/s/ Mark Okada

 

 

Name:

Mark Okada

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

Eastland CLO, Ltd.

 

By: Highland Capital Management, L.P., as Collateral Manager

 

By: Strand Advisors, Inc., its General Partner

 

 

 

 

 

By:

/s/ Mark Okada

 

 

Name:

Mark Okada

 

 

Title:

Executive Vice President

 

 

 

Red River CLO, Ltd.

 

By: Highland Capital Management, L.P., as Collateral Manager

 

By: Strand Advisors, Inc., its General Partner

 

 

 

 

By:

/s/ Mark Okada

 

 

Name:

Mark Okada

 

 

Title:

Executive Vice President

 

 

 

 

 

Rockwall CLO II Ltd.

 

By: Highland Capital Management, L.P., as Collateral Manager

 

By: Strand Advisors, Inc., its General Partner

 

 

 

 

By:

/s/ Mark Okada

 

 

Name:

Mark Okada

 

 

Title:

Executive Vice President

 

 

 

 

 

Westchester CLO, Ltd.

 

By: Highland Capital Management, L.P., as Servicer

 

By: Strand Advisors, Inc., its General Partner

 

 

 

 

 

By:

/s/ Mark Okada

 

 

Name:

Mark Okada

 

 

Title:

Executive Vice President

 

 

 

 

 

Hudson Canyon CBNA Loan Funding LLC

 

 

 

 

 

By:

/s/ Emilie Roviaro

 

 

Name:

Emilie Roviaro

 

 

Title:

Attorney-in-fact

 

 

 

 

 

ING Investment Management CLO I, Ltd.

 

By: ING Investment Management Co, as its Investment Manager

 

 

 

 

By:

/s/ Robert Wilson

 

 

Name:

Robert Wilson

 

 

Title:

Senior Vice President

 

 

 

 

ING Investment Management CLO II, Ltd.

 

By: ING Alternative Asset Management LLC, as its Investment Manager

 

 

 

 

By:

/s/ Robert Wilson

 

 

Name:

Robert Wilson

 

 

Title:

Senior Vice President

 

 

 

 

 

ING Investment Management CLO III, Ltd.

 

By: ING Alternative Asset Management LLC, as its Investment Manager

 

 

 

 

 

By:

/s/ Robert Wilson

 

 

Name:

Robert Wilson

 

 

Title:

Senior Vice President

 

 

 

ING International Senior Bank Loans Euro

 

By: ING Investment Management Co, as its Investment Manager

 

 

 

 

 

By:

/s/ Robert Wilson

 

 

Name:

Robert Wilson

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

AVALON CAPITAL LTD. 3

 

By: INVESCO Senior Secured Management, Inc. as Asset Manager

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

BELHURST CLO LTD.

 

By: INVESCO Senior Secured Management, Inc. as Collateral Manager

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

CHAMPLAIN CLO LTD.

 

By: INVESCO Senior Secured Management, Inc. as Collateral Manager

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

CHARTER VIEW PORTFOLIO

 

By: INVESCO Senior Secured Management, Inc. as Investment Advisor

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

DIVERSIFIED CREDIT PORTFOLIO LTD.

 

By: INVESCO Senior Secured Management, Inc. as Investment Advisor

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

AIM FLOATING RATE FUND

 

By: INVESCO Senior Secured Management, Inc. as Sub-Advisor

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

KATONAH V, LTD.

 

By: INVESCO Senior Secured Management, Inc. as Investment-Advisor

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

LOAN FUNDING IX LLC,

 

for itself or as agent for Corporate Loan Funding IX LLC.

 

By: INVESCO Senior Secured Management, Inc. as Portfolio Manager

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

MOSELLE CLO S.A.

 

By: INVESCO Senior Secured Management, Inc. as Collateral Manager

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

NAUTIQUE FUNDING LTD.

 

By: INVESCO Senior Secured Management, Inc. as Collateral Manager

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

PETRUSSE EUROPEAN CLO S.A.

 

By: INVESCO Senior Secured Management, Inc. as Collateral Manager

 

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SAGAMORE CLO LTD.

 

By: INVESCO Senior Secured Management, Inc. as Collateral Manager

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

SARATOGA CLO I, LIMITED

 

By: INVESCO Senior Secured Management, Inc. as the Asset Manager

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

WASATCH CLO LTD

 

By: INVESCO Senior Secured Management, Inc. as Portfolio Manager

 

 

 

 

 

By:

/s/ Thomas Ewald

 

 

Name:

Thomas Ewald

 

 

Title:

Authorized Signatory

 

 

 

 

 

Atlas Loan Funding (Navigator), LLC

 

 

 

 

 

By:

/s/ Jason Jefferson

 

 

Name:

Jason Jefferson

 

 

Title:

Authorized Signatory

 

 

 

 

 

KATONAH VII CLO LTD.

 

By: Katonah Debt Advisors, L.L.C. as Manager

 

 

 

 

 

By:

/s/ Daniel Gilligan

 

 

Name:

Daniel Gilligan

 

 

Title:

Authorized Officer

 

 

 

KATONAH VIII CLO LTD.

 

By: Katonah Debt Advisors, L.L.C. as Manager

 

 

 

 

 

By:

/s/ Daniel Gilligan

 

 

Name:

Daniel Gilligan

 

 

Title:

Authorized Officer

 

 

 

 

 

MCDONNELL LOAN OPPORTUNITY LTD.

 

By: McDonnell Investment Management, LLC, as Investment Manager

 

 

 

 

 

By:

/s/ Brian J. Murphy

 

 

Name:

Brian J. Murphy

 

 

Title:

Vice President

 

 

 

MCDONNELL LOAN OPPORTUNITY II LTD.

 

By: McDonnell Investment Management, LLC, as Investment Manager

 

 

 

 

 

By:

/s/ Brian J. Murphy

 

 

Name:

Brian J. Murphy

 

 

Title:

Vice President

 

 

 

WIND RIVER CLO I LTD.

 

By: McDonnell Investment Management, LLC, as Manager

 

 

 

 

 

By:

/s/ Brian J. Murphy

 

 

Name:

Brian J. Murphy

 

 

Title:

Vice President

 

 

 

WIND RIVER CLO II — TATE INVESTORS, LTD.

 

By: McDonnell Investment Management, LLC, as Manager

 

 

 

 

By:

/s/ Brian J. Murphy

 

 

Name:

Brian J. Murphy

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GANNETT PEAK CLO I, LTD.

 

By: McDonnell Investment Management, LLC, as Investment Manager

 

 

 

 

 

By:

/s/ Brian J. Murphy

 

 

Name:

Brian J. Murphy

 

 

Title:

Vice President

 

 

 

 

 

MetLife Bank, N.A.

 

 

 

 

 

By:

/s/ Matthew J. McInerny

 

 

Name:

Matthew J. McInerny

 

 

Title:

Assistant Vice President

 

 

 

 

 

Metropolitan Life Insurance Company

 

 

 

 

 

By:

/s/ Matthew J. McInerny

 

 

Name:

Matthew J. McInerny

 

 

Title:

Director

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

 

 

 

 

By:

/s/ Donna M. Souza

 

 

Name:

Donna M. Souza

 

 

Title:

Vice President

 

 

 

 

 

QUALCOMM Global Trading, Inc.

 

By: Morgan Stanley Investment Management Inc. as Investment Manager

 

 

 

 

 

By:

/s/ Robert Drobny

 

 

Name:

Robert Drobny

 

 

Title:

Executive Director

 

 

 

 

 

NAVIGARE FUNDING I CLO LTD

 

By: Navigare Partners LLC as its Collateral Manager

 

 

 

 

 

By:

/s/ Sheryl A. Rothman

 

 

Name:

Sheryl A. Rothman

 

 

Title:

Managing Director

 

 

 

 

 

Clydesdale CLO 2003 Ltd.

 

By: Nomura Corporate Research and Asset Management Inc. as Collateral Manager

 

 

 

 

By:

/s/ Richard W. Stewart

 

 

Name:

Richard W. Stewart

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Clydesdale CLO I, Ltd.

 

By: Nomura Corporate Research and Asset Management Inc. as Investment Manager

 

 

 

 

 

By:

/s/ Richard W. Stewart

 

 

Name:

Richard W. Stewart

 

 

Title:

Managing Director

 

 

 

 

 

OAK HILL CREDIT PARTNERS II, LIMITED

 

By: Oak Hill CLO Management II, LLC as Investment Manager

 

 

 

 

 

By:

/s/ Scott D. Krase

 

 

Name:

Scott D. Krase

 

 

Title:

Authorized Person

 

 

 

OAK HILL CREDIT PARTNERS III, LIMITED

 

By: Oak Hill CLO Management III, LLC as Investment Manager

 

 

 

 

 

By:

/s/ Scott D. Krase

 

 

Name:

Scott D. Krase

 

 

Title:

Authorized Person

 

 

 

OAK HILL CREDIT PARTNERS IV, LIMITED

 

By: Oak Hill CLO Management IV, LLC as Investment Manager

 

 

 

 

 

By:

/s/ Scott D. Krase

 

 

Name:

Scott D. Krase

 

 

Title:

Authorized Person

 

 

 

SMBC MVI SPC,

 

on behalf of and for the account of Segregated Portfolio No. 1

 

By: Oak Hill Separate Account Management I, as Investment Manager

 

 

 

 

 

By:

/s/ Scott D. Krase

 

 

Name:

Scott D. Krase

 

 

Title:

Authorized Person

 

 

 

 

 

SOLEIL-NEPTUNE LIMITED

 

By: PPM America, Inc., as Investment Manager

 

 

 

 

 

By:

/s/ Chris Kappas

 

 

Name:

Chris Kappas

 

 

Title:

Managing Director

 

 

 

SERVES 2006-1, Ltd.

 

By: PPM America, Inc., as Collateral Manager

 

 

 

 

 

By:

/s/ Chris Kappas

 

 

Name:

Chris Kappas

 

 

Title:

Managing Director

 

 

 

 

 

PPM MONARCH BAY FUNDING LLC

 

 

 

 

 

By:

/s/ Tara Kenny

 

 

Name:

Tara Kenny

 

 

Title:

Assistant Vice President

 

 

 

 

 

PUTNAM DIVERSIFIED INCOME TRUST

 

 

 

 

 

By:

/s/ Beth Mazor

 

 

Name:

Beth Mazor

 

 

Title:

V.P.

 

 

 

 

 

PUTNAM MASTER INTERMEDIATE INCOME TRUST

 

 

 

By:

/s/ Beth Mazor

 

 

Name:

Beth Mazor

 

 

Title:

V.P.

 

--------------------------------------------------------------------------------


 

 

PUTNAM PREMIER INCOME TRUST

 

 

 

 

 

By:

/s/ Beth Mazor

 

 

Name:

Beth Mazor

 

 

Title:

V.P.

 

 

 

 

 

Cent CDO 12 Limited

 

By: RiverSource Investments, LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

RiverSource Strategic Allocation Series Inc.—RiverSource Strategic Allocation
Fund

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

 

 

Centurion CDO III, Limited

 

By: RiverSource Investments, LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

Centurion CDO VII, Limited

 

By: RiverSource Investments, LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

Centurion CDO 8, Limited

 

By: RiverSource Investments, LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

Cent CDO 10 Limited

 

By: RiverSource Investments, LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

Cent CDO XI Limited

 

By: RiverSource Investments, LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

Centurion CDO 9, Limited

 

By: RiverSource Investments, LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

Sequils-Centurion V, Ltd.

 

By: RiverSource Investments, LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

Cent CDO 15 Limited

 

By: RiverSource Investments, LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

Cent CDO 14 Limited

 

By: RiverSource Investments, LLC as Collateral Manager

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

Ameriprise Certificate Company

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

 

 

Ameriprise Financial, Inc.

 

 

 

 

 

By:

/s/ Yvonne E. Stevens

 

 

Name:

Yvonne E. Stevens

 

 

Title:

Senior Managing Director

 

--------------------------------------------------------------------------------


 

 

Stanfield Arnage CLO Ltd.

 

By: Stanfield Capital Partners, LLC as its Collateral Manager

 

 

 

 

 

By:

/s/ David Frey

 

 

Name:

David Frey

 

 

Title:

Managing Director

 

 

 

Stanfield AZURE CLO, Ltd.

 

By: Stanfield Capital Partners, LLC as its Collateral Manager

 

 

 

 

 

By:

/s/ David Frey

 

 

Name:

David Frey

 

 

Title:

Managing Director

 

 

 

Stanfield Bristol CLO, Ltd.

 

By: Stanfield Capital Partners, LLC as its Collateral Manager

 

 

 

 

 

By:

/s/ David Frey

 

 

Name:

David Frey

 

 

Title:

Managing Director

 

 

 

Stanfield Carrera CLO, Ltd.

 

By: Stanfield Capital Partners, LLC as its Asset Manager

 

 

 

 

 

By:

/s/ David Frey

 

 

Name:

David Frey

 

 

Title:

Managing Director

 

 

 

Stanfield Daytona CLO, Ltd.

 

By: Stanfield Capital Partners, LLC as its Collateral Manager

 

 

 

 

 

By:

/s/ David Frey

 

 

Name:

David Frey

 

 

Title:

Managing Director

 

 

 

Eagle Loan Trust

 

By: Stanfield Capital Partners, LLC as its Collateral Manager

 

 

 

 

 

By:

/s/ David Frey

 

 

Name:

David Frey

 

 

Title:

Managing Director

 

 

 

Stanfield Modena CLO, Ltd.

 

By: Stanfield Capital Partners, LLC as its Asset Manager

 

 

 

 

 

By:

/s/ David Frey

 

 

Name:

David Frey

 

 

Title:

Managing Director

 

 

 

Stanfield Vantage CLO, Ltd.

 

By: Stanfield Capital Partners, LLC as its Asset Manager

 

 

 

 

 

By:

/s/ David Frey

 

 

Name:

David Frey

 

 

Title:

Managing Director

 

 

 

Stanfield Veyron CLO, Ltd.

 

By: Stanfield Capital Partners, LLC as its Collateral Manager

 

 

 

 

 

By:

/s/ David Frey

 

 

Name:

David Frey

 

 

Title:

Managing Director

 

 

 

XL Re Europe Limited

 

By: Stanfield Capital Partners, LLC signed as its Collateral Manager

 

 

 

 

 

By:

/s/ David Frey

 

 

Name:

David Frey

 

 

Title:

Managing Director

 

 

 

 

 

STERLING FARMS FUNDING, INC.

 

 

 

 

 

By:

/s/ L. Murchison Taylor

 

 

Name:

L. Murchison Taylor

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Rampart CLO I Ltd.

 

By: Stone Tower Debt Advisors LLC, as its Collateral Manager

 

 

 

 

 

By:

/s/ Michael W. Delpercio

 

 

Name:

Michael W. Delpercio

 

 

Title:

Authorized Signatory

 

 

 

 

 

Galaxy CLO 2003-1, Ltd.

 

By: AIG Global Investment Corp., its Collateral Manager

 

 

 

 

 

By:

/s/ Kristopher Weeger

 

 

Name:

Kristopher Weeger

 

 

Title:

Vice President

 

 

 

Galaxy III CLO, Ltd.

 

By: AIG Global Investment Corp., its Collateral Manager

 

 

 

 

 

By:

/s/ Kristopher Weeger

 

 

Name:

Kristopher Weeger

 

 

Title:

Vice President

 

 

 

Galaxy IV CLO, Ltd.

 

By: AIG Global Investment Corp., its Collateral Manager

 

 

 

 

 

By:

/s/ Kristopher Weeger

 

 

Name:

Kristopher Weeger

 

 

Title:

Vice President

 

 

 

Galaxy V CLO, Ltd.

 

By: AIG Global Investment Corp., its Collateral Manager

 

 

 

 

 

By:

/s/ Kristopher Weeger

 

 

Name:

Kristopher Weeger

 

 

Title:

Vice President

 

 

 

Galaxy VIII CLO, Ltd.

 

By: AIG Global Investment Corp., its Collateral Manager

 

 

 

 

 

By:

/s/ Kristopher Weeger

 

 

Name:

Kristopher Weeger

 

 

Title:

Vice President

 

 

 

SunAmerica Senior Floating Rate Fund, Inc.

 

By: AIG Global Investment Corp., Investment Sub-Advisor

 

 

 

 

 

By:

/s/ Kristopher Weeger

 

 

Name:

Kristopher Weeger

 

 

Title:

Vice President

 

 

 

SunAmerica Life Insurance Company

 

By: AIG Global Investment Corp., its Investment Advisor

 

 

 

 

 

By:

/s/ Kristopher Weeger

 

 

Name:

Kristopher Weeger

 

 

Title:

Vice President

 

 

 

AIG Bank Loan Fund Ltd.

 

By: AIG Global Investment Corp., its Investment Manager

 

 

 

 

 

By:

/s/ Kristopher Weeger

 

 

Name:

Kristopher Weeger

 

 

Title:

Vice President

 

 

 

 

 

Wachovia Bank, N.A.

 

 

 

 

 

By:

/s/ Scott Suddreth

 

 

Name:

Scott Suddreth

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ANNEX XII

 

CERTAIN MERGER RELATED EXPENSES

 

($ in millions)

 

 

 

Q1 2008

 

Q2 2008

 

Q3 2008

 

Q4 2008

 

Merger Operating Expenses (Cash)

 

$

18.9

 

0

 

0

 

0

 

Merger Operating Expenses (Non-Cash — Supplier Funded)

 

$

12.9

 

0

 

0

 

0

 

Merger Related CapEx (Cash)

 

$

13.7

 

0

 

0

 

0

 

Merger Related CapEx (Non-Cash — Supplier Funded)

 

$

12.9

 

0

 

0

 

0

 

 

 

--------------------------------------------------------------------------------


 

ANNEX XIII

 

MINIMUM LIQUIDITY REQUIREMENTS

 

Period:

 

Minimum Liquidity Level

 

 

 

 

 

Q1 2008:

 

$

21,000,000

 

 

 

 

 

Q2 2008:

 

$

4,000,000

 

 

 

 

 

Q3 2008:

 

$

3,000,000

 

 

 

 

 

Q4 2008:

 

$

3,000,000

 

 

 

--------------------------------------------------------------------------------